Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-7, 16, 17, 27-38
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s December 14, 2021 amendment is consistent with the Examiner’s suggestions made during the November 16, 2021 interview. The updated search and the Examiner’s claim analysis under Augustino; Jason et al. (US 20080141941 A1), which remains the closest prior art, notes that Augustino does not teach, alone or in combination, Applicant’s claimed structure. Specifically, Augustino further teaches Augustino’s coupled first (14; Figure 1,2,8) and second plates (12; Figure 1,2,8) form a structure including Augustino’s top surface (top of 14; Figure 8) and Augustino’s bottom surface (bottom of 12; Figure 8); and wherein each of Augustino’s interconnected hole (28+30; Figure 2,8) comprises: Augustino’s first diameter (30; Figure 8) at Augustino’s top surface (top of 14; Figure 8). However, Augustino’s  is silent with respect to a first frustoconical taper from Augustino’s first diameter (30; Figure 8) to Augustino’s smaller second diameter (40; Figure 8); a transition from Augustino’s second diameter (40; Figure 8) to a smaller third diameter (42; Figure 8) below the first frustoconical taper.
The Examiner’s updated search notes Iyengar; Prahallad et al. (US 20120097330 A1) and Srivastava, Aseem Kumar et al. (US 20040140053 A1) who also teach gas distribution plates whose holes have frustoconical taper but lack the remaining claimed features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are provided as demonstrating the established structure of tiered gas distribution plates with colinear conduits with variable geometries:
US 20100006031 A1
US 20080305246 A1
US 20080302303 A1
US 20030209323 A1
US 6761796 B2
US 20120097330 A1
US 20040140053 A1
US 20080141941 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.